DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/26/21.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as "means", "said," and "comprising" should be avoided.
The abstract of the disclosure is objected to because of the use of legal phraseology (note the word "comprising" in lines 1-2).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1: the claim language is confusing since it is not clear whether “a substrate” in line 15 is the same substrate as in line 2 or is an additional one. 
With respect to claim 8, the use of the transitional phase "comprising" in line of claim 1 from which claim 8 depends, is maintaining the "open-end" claims herein, according to traditional claim interpretation implying the inclusion of a stated element or steps or groups of elements steps but not the exclusion of any other elements or steps or groups of elements steps. However, in claim 8 the phrase “consisting essentially of" implies that the claim is a “partially closed” making the language confusing since it is not clear what the applicant intend to claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Anderson (US 2019/0316295).
Anderson discloses in Figs. 1-5B (Also see Figure below wherein the letter A has been added by the examiner), a refiner plate segment 22 for a refiner comprising: a substrate 24 having: a radial length; an inner arc 33 disposed at a first end of the radial length; an outer arc 37 disposed at a second end of the radial length, the outer arc located radially distant from the inner arc along the radial length; a first and second lateral sides extending between the inner arc and the outer arc along the radial length (Fig. 2); and a back face oppositely disposed from a front face along a thickness (inherent) and a series of raised bars 36 extending from the substrate 24, wherein adjacent bars and the substrate define a groove 38 between adjacent bars, wherein bars near the outer arc have a terminal edge (A), wherein a series of adjacent terminal edges define a terminal edge perimeter, and wherein the terminal edge perimeter is not parallel to the outer arc of the substrate (see the drawing below).

    PNG
    media_image1.png
    651
    871
    media_image1.png
    Greyscale

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doelle et al (US/0167538).
Doelle et al discloses in Figs. 1-4 (Also see Figure below wherein the letters A-E has been added by the examiner), a refiner plate segment 1 for a refiner comprising: a substrate 3 having: a radial length; an inner arc B disposed at a first end of the radial length; an outer arc C disposed at a second end of the radial length, the outer arc located radially distant from the inner arc along the radial length; a first and second lateral sides extending between the inner arc and the outer arc along the radial length (D-E); and a back face oppositely disposed from a front face along a thickness (inherent) and a series of raised bars 4 extending from the substrate 3, wherein .



    PNG
    media_image2.png
    463
    708
    media_image2.png
    Greyscale


Allowable Subject Matter
Claims 2-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the reference disclose a refiner plate segment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/FAYE FRANCIS/Primary Examiner, Art Unit 3725